Beasley, Judge,
dissenting.
OCGA § 15-11-51 (a) (2), then in effect, provided “that the court may order the termination of parental rights of a parent with respect to his child if ‘[t]he child is a deprived child and the court finds that the conditions and causes of the deprivation are likely to continue or will not be remedied and that by reason thereof the child is suffering or will probably suffer serious physical, mental, moral, or emotional harm; . . .’ In a case such as this, the judge sits as trier of fact. Decisions as to credibility of witnesses rest solely with the judge, and if there is any evidence to support his findings, they will not be disturbed. Powell v. Dept. of Human Resources, 147 Ga. App. 251, 253 (248 SE2d 533) (1978). . . . The evidentiary standard for termination of parental rights is compelling facts to establish the necessary lack of proper parental care or control. Brown v. Dept. of Human Resources, 157 Ga. App. 106, 108 (1) (276 SE2d 155) (1981). ‘ “Only under compelling circumstances found to exist by clear and convincing proof may a court sever the parent-child custodial relationship.” ’ In the Interest of H. L. T., 164 Ga. App. 517, 520 (298 SE2d 33) (1982). Clear and convincing evidence of the elements of deprivation in OCGA § 15-11-51 (a) (2) is required to authorize the termination of parental rights. OCGA § 15-11-33 (b); In re L. A., 166 Ga. App. 857, 860 (305 SE2d 636) (1983); In re Suggs, 249 Ga. 365 (291 SE2d 233) (1982).” In the Interest of D. S., 176 Ga. App. 482, 483 (1) (336 SE2d 358) (1985).
Appellant’s argument is that because the court in its order of ter*18mination did not expressly intone the words of the standard or quantum of proof for termination, i.e., compelling circumstances found to exist by “clear and convincing” evidence, the court did not apply such legal standard. I cannot agree that the court’s detailed order is fatally defective because it does not track the language of the standard nor that for this reason, the order shows on its face that the proper legal standard was not used.
To begin with, that it did not explicitly write this in its order is not fatal, as the standard of proof is neither “a finding of fact” nor “a conclusion of law.” Instead, it is the measure, the yardstick, employed to find the facts. I do not discern a requirement to state that this was the measuring device used, in the cases cited.
Second, it is clear from a complete reading of then-applicable OCGA § 15-11-51, the statute providing grounds for terminating parental rights and other disposition, that the trial court must find from clear and convincing evidence that the child is a deprived child. Though such language appeared only in subsection (b) of the statute, which directly addressed alternatives to termination of parental rights following the judicial determination that a child is “deprived,” it would be inharmonious to construe the statute in a fragmented fashion so that the express high quantum of proof be held to apply only in those situations in which the court elects less severe alternative disposition to termination. A statute, of course, must be construed as a whole. Board of Trustees of Policemen’s Pension Fund v. Christy, 246 Ga. 553, 554 (1) (272 SE2d 288) (1980). There is totally absent a basis for doubt that the trial court knew this.
In addition, newly enacted OCGA § 15-11-86 reinforces this construction of prior legislative intent by expressly providing: “In all proceedings under this article, the standard of proof to be adduced to terminate parental rights shall be by clear and convincing evidence.” Ga. L. 1986, p. 1017, § 4. “ ‘In construing statutes subsequent acts of the legislature on the same subject may be considered.’ [Cits.] The courts are to be guided by the last expression of the General Assembly on a subject.” Id. at 555 (1). The new law just clarifies the old law.
In any event, the originative determination in this case was that the child is “deprived” — that had to be found from clear and convincing evidence, and without doubt, the court made such specific determination of deprivation.
Furthermore, at the time of the court’s decision to terminate, the state of the law with regard to the standard of proof required was well-documented in the case law of this state. See, e.g., In the Interest of D. S.; In re L. A.; In re Suggs, In the Interest of H. L. T., supra. That being so, the principle that ‘“[j]udges are always presumed to know judicially what the law is’ ” applies. Winston Corp. v. Park Elec. Co., 130 Ga. App. 508 (203 SE2d 753) (1973), citing Con *19ney v. Atlantic Greyhound Corp., 81 Ga. App. 324 (1) (58 SE2d 559) (1950).
Decided November 20, 1986.
Franklin E. Remick, for appellant.
W. Ashley Hawkins, Malcolm K. Sullivan, Michael J. Bowers, Attorney General, David C. Will, Assistant Attorney General, for appellee.
Finally, it is abundantly clear that the court was well-versed in the applicable law, for the case law expressly cited by it grew out of factual scenarios in many ways akin to appellant’s situation, that is, where “the welfare of a child is of paramount importance provided there is also evidence that . . . the parent suffers from some mental disability that renders the parent unable to care for the child (i.e., unfit).” In the Interest of T. R. G., supra at 179. To agree with appellant here permits form to prevail over substance. We should not lose sight that “[i]t is not that the magic words are spoken, but what is said and done irrespective of the magic words.” Messex v. Lynch, 255 Ga. 208, 210 (336 SE2d 755) (1985).
Though appellant enumerates as error solely what has just been identified and discussed, he expands his complaint in his brief to argue that the evidence did not justify termination. An examination of the record clearly demonstrates that there was a legally sufficient degree of evidence to support the trial court’s detailed findings leading to the salient determinations of continuing parental unfitness, deprivation of the children, and the ultimate decision that termination of the father’s rights was warranted. See Powell v. Dept. of Human Resources, 147 Ga. App. 251 (248 SE2d 533) (1978) and In the Interest of D. S., supra. Thus, the results of the court’s fact-finding process bear witness to its use of the proper standard; they are in harmony.
“[A] rational trier of fact could have found by clear and convincing evidence that the natural parent’s custody rights had been lost. [Cits.]” In re J. L. L. & M. A. M., 179 Ga. App. 313 (346 SE2d 106) (1986).
The final conclusion I reach is that the court applied the measure of clear and convincing evidence in reaching its judgment, and thus I would affirm.
I am authorized to state that Chief Judge Banke and Judge Pope join in this dissent.